Title: To James Madison from Edmund Randolph, 27–29 June 1782
From: Randolph, Edmund
To: Madison, James



Dear sir
Virginia June 27. 1782.

The capture of the mail, announced in your favor of the 18th. instant, cannot thro’ my means avail the enemy, nor give pain to either of us. It is impossible indeed to recollect the contents of my letter, as it was leng[thy] but I believe, that the cypher was scarcely necessary for the evelopment of any of them. But The accident is an irrefragable reason against parsimony in using it in our future confidential intercourse.
I wrote to Colo. Bland and yourself fully by the last post, gleaning for your information every scrap of legislative intelligence. Since that date Mr. Henry and Mr. R. H. Lee have left the assembly: the members of which seem resolved to adjourn the day after tomorrow. In order to accomplish this, they have discharged the standing committees from the business, referred to them, meet at nine o’clock, and confine themselves to Matters of real weight.
A bill has passed the house of delegates for the appropriation of the public revenue. No particular sum is allotted for the treasury of the U. S. But the balance, after certain objects shall be satisfied, is destined for Phila. I shall endeavour to obtain a more accurate knowledge of the probable amount of this balance; and will therefore only remind you at present of two data for calculation, which I mentioned to you in a former letter, the division of the payment into two instalments, and the commutability of the taxes for tobacco at 25s/pr. ct. wt. Rappahannock tobacco does not now exceed 16/. nor James river 20/.
The assembly seem disposed to indulge the inhabitants of Kentucky with a separate court. I think the measure is wise; as it may retard the separation, at least until a fitter day. It is enormous to bring criminals from the distance of 400 miles for trial, and to oblige the poor settlers to travel hither for the adjustment of their disputes, at the expence perhaps of an half of their little capital.
June 29.
The legislature will not rise before tuesday.
The recruiting bill will pass the delegates today. The men are to be demanded from each county according to the number of militia, and the property of each division in a county is to [be] assessed for raising a bounty. With this bounty, which is not yet decided, indeed with less, if it be possible, a man is to be raised by voluntary inlistment. But a draught is to be adopted with respect to the divisions, which [s]hall fail to raise a man or the bounty.
The mode of settling our past accounts has been changed; I am to[ld] much to the advantage of you, whose frugality brought your disbur[se]ments within so small a compass. We are allowed a ½ Johs. by the day. The new provision for future support is the same.
